



COURT OF APPEAL FOR ONTARIO

CITATION: Cowderoy v.
    Sorkos Estate, 2014 ONCA 618

DATE: 20140903

DOCKET: C55673 & C55709

Blair, Watt and Lauwers JJ.A.

BETWEEN

C55673

Paul Cowderoy and Mark Cowderoy

Plaintiffs
    (Respondents/Appellants by way of
    cross-appeal)

and

The Estate of Kostas Sorkos, by its Estate
    Trustee, Tehemton Mirza

Defendant (Appellant/Respondent by way of
  cross-appeal)

AND BETWEEN

C55709

Eirene Sorkos

Applicant (Appellant)

and

Tom
    Mirza, in his capacity as Trustee of the Estate of Kostas Sorkos

Respondent (Respondent)

Kirk F. Stevens and Rivka Birkan-Bradley, for the
    appellant, Eirene Sorkos

Tracy L. Wynne and Christine Muir, for the respondent, Tehemton
    Mirza, Estate Trustee of the Estate of Kostas Sorkos

James D. Virtue and Dagmara W. Wozniak, for the
    respondents, Paul and Mark Cowderoy

Heard: January 21, 2014

These two appeals are from the judgments of Justice Wolfram
    Tausendfreund of the Superior Court of Justice, dated June 4, 2012 with reasons
    reported at 2012 ONSC 1921 (
Cowderoy v. Sorkos Estate
) and reported at
    2012 ONSC 3196 (
Sorkos v. Sorkos Estate
).

Lauwers J.A.:

A.

Overview

[1]

Kostas (Gus) Sorkos was a short-order cook in a London restaurant,
    where he met Victoria Cowderoy, a waitress. They were in a common law
    relationship from 1960 until Victoria died in January 2001.

[2]

Paul and Mark Cowderoy are Victorias natural grandchildren. Gus treated
    them as his grandchildren and they treated him as their grandfather.

[3]

Shortly before Victorias death, Gus renewed a friendship with Eirene
    (Rena), a childhood friend from Greece.  In 2002 she moved to Canada and
    married Gus, who had been disabled by a stroke. They lived together on Guss farm.
    Rena took care of Gus until she took ill in 2005, after which her ability to
    care for Gus was limited.  Her medical condition stabilized in 2008 after three
    major surgeries.

[4]

Gus died in September 2008.  In his 2003 will, Gus left Rena $250,000, a
    car, the contents of their residence, and the right to occupy it for six months
    after his death. He had also named her the beneficiary of his Registered
    Retirement Income Fund, valued at $287,185. The residue of his estate was left
    to his siblings.

[5]

These appeals are about claims made against Guss estate by Paul and
    Mark Cowderoy for the transfer of real property and cash (the Cowderoy action),
    and by Rena for dependants relief under the
Succession Law Reform Act
,
    R.S.O. 1990, c. S. 26 (Renas application). I use first names throughout for
    clarity.

[6]

The trial judge declined to consolidate the cases for trial.  Instead he
    heard the Cowderoy action and then Renas application.

[7]

The trial judge found that the Cowderoys were entitled to the farm and
    cottage properties and ordered that they be transferred to them with all transfer
    costs and related tax expenses to be paid from the Estate. He dismissed their
    claim that Gus promised them $350,000 each.

[8]

The Estate Trustee appeals, arguing that the order that the Estate
    convey its two most valuable assets to the Cowderoys was a legal error. The
    Cowderoy brothers cross-appeal, seeking an order for the payment of $350,000 to
    each of them from the Estate.  Rena seeks leave to intervene in the Cowderoy
    appeal under Rule 13 of the
Rules of Civil Procedure
, R.R.O. 1990,
    Regulation 194.

[9]

The trial judge gave some dependants relief to Rena under the
SLRA
.
    In her appeal, Rena seeks a new trial in which the Cowderoy action and Renas
    application are consolidated, on the basis that such a trial would allow for a
    proper assessment of the priority between the claims, and potentially result in
    a higher value for the Estate against which Renas support claim would be
    calculated.

[10]

The
    Estate Trustee and Rena brought fresh evidence motions intended to show that
    the Estate will not have sufficient funds to secure the payments to Rena if the
    transfer of the properties to the Cowderoys is upheld. The valuation of the
    Estate, which was tendered by the Estate Trustee, shows that the Estates value
    is much smaller than the trial judge thought. The Estate Trustee also seeks a
    new consolidated trial.

[11]

At
    the outset of oral argument, this court gave Rena leave to intervene in the
    Cowderoy appeal.  This court also admitted the fresh evidence.

[12]

For
    the reasons that follow, I would allow the appeals of the Estate Trustee and
    Rena, and dismiss the Cowderoys appeal.

B.

The Decisions Below

[13]

There
    are three decisions to be considered.

1.The Refusal to
    Consolidate the Action and the Application

[14]

Rena
    asked for an order from the trial judge fully consolidating the Cowderoy

action
    and her application for dependants relief.  The Cowderoys argued that they
    were effectively business creditors of the Estate, and that a claim for support
    under the
SLRA
could only be made against the net value of the Estate
    after payment of creditors.  The trial judge dismissed the motion orally and ruled,
    without additional reasons:

In my view, the claim by the widow for support is based to a
    very large degree on the size of the estate.  Im left with a considerable
    doubt as to whether or not the widow would have had the standing to cross 
    examine, as is alleged by her counsel, the grandchildren, the two Cowderoy
    boys, with respect to their arrangement that they allege existed between them and
    the late Mr. Sorkos.

I am left with the finding that the claim by the widow, related
    as it is to the size of the estate, must await the outcome of the claim
    advanced by the Cowderoy boys, and for that reason these two actions will not
    be tried together but will be tried one after the other with the application by
    the Cowderoy boys to take precedence to the action by the widow and we will
    proceed in that order.

2.The
Cowdero
y
    Action

[15]

The
    trial judge largely accepted the evidence of Paul and Mark Cowderoy, as he
    noted at para. 48.  He found that there was a valid 1985 Breakfast Agreement,
    which he described, at para. 10:

Both plaintiffs recall a breakfast meeting with Gus in 1985.
    Paul was then 17 and Mark 13 years of age. Both say that they have vivid and
    clear memories of that discussion which Gus initiated with them. Gus told them
    that he would be asking a lot of them in the future and that he expected that
    they assist him with the farm and the cottage properties. They were to be
    available when needed and when asked. They would not receive any pay for these
    services. In return, he would leave them in his will both the farm and the
    cottage and $350,000 each to maintain these properties. The boys agreed. All
    three shook hands. Both plaintiffs indicated that they did not then grasp the
    importance of the proposal they had accepted. Nevertheless, they immediately
    and continuously lived up to their end of the agreement (the "1985
    breakfast agreement").

[16]

The
    trial judge stated, at para. 13, that: They remained true to their commitment
    to Gus until his death in 2009. He described, at paras. 14 to 16, the work
    that the Cowderoy brothers did for Gus over the years.

[17]

The
    trial judge noted, at paras. 42 to 43, that, to be enforceable, the Breakfast
    Agreement required corroboration according to s. 13 of the
Evidence Act
,
    R.S.O. 1990, c. E.23. He found that the Breakfast Agreement was corroborated by
    evidence from numerous witnesses and by the terms of a 2001 Will drafted by Gus
    that was ultimately superseded.

[18]

The
    trial judge also found, at paras. 60-61, that there was sufficient part
    performance of the Breakfast Agreement to take it outside of the application of
    s. 4 of the
Statute of Frauds,
R.S.O. 1990, c.S.19. In his analysis he
    adopted the test used by Hoy J., as she then was, in
Palkowski v. Ivancic,
150 A.C.W.S. (3d) 735, [2006] O.J. No. 3322 at para.16, which the trial judge
    summarized, at para.55:

a)

the performance must
    be referable to the alleged contract which deals with the subject lands;

b)

the acts of part
    performance relied upon must have been performed by the Plaintiff(s);

c)

the contract must be
    one which, if it were properly evidenced by writing, would have been
    specifically enforceable; and

d)

there must be clear
    and proper evidence, either oral or written, of the existence of the contract.

[19]

The
    trial judge found that all the elements of the test were satisfied, but
    focussed at length on the third element. He asked himself: If the contract were
    in writing, would it have been enforceable? The trial judge plainly thought,
    though he did not explain why, that the invocation of the doctrine of
    promissory estoppel was necessary to answer that question positively, in order for
    the Cowderoys to be successful.

[20]

The
    trial judge concluded, at paras. 96-99, that the Cowderoy brothers had made out
    promissory estoppel on the evidence. He found that: Guss representation that
    the Cowderoy boys would receive the farm and cottage properties was clear and
    unequivocal; it was given to third parties in relatively unambiguous language; and
    the Cowderoy brothers relied on the promise to their detriment subordinating
    their lives to the wishes and demands  Gus put to them (at para. 98). It would
    be, the trial judge found, unconscionable not to enforce Guss promise.

[21]

The
    trial judge ordered, at para. 100, the Estate to convey the farm and the
    cottage properties to the Cowderoy brothers, based on the doctrine of
    proprietary estoppel. He refused, however, to enforce the promised bequest of
    $350,000 to each of the Cowderoy brothers on the basis that this promise
    lacked the necessary corroboration.

3.Renas Application

[22]

Rena
    was born in 1943 in Greece and does not speak English well. She is unable to
    work for health reasons. As noted, in his will, Gus left Rena the sum of
    $250,000, a car, the contents of his residence and the right to occupy it for
    six months after his death.  He had also named her to be the beneficiary of his
    RRIF, valued at $287,185, which, according to the trial judge, pays her $1,200
    per month.

[23]

The
    trial judge found, at para. 12, that Rena is a dependant within the meaning of
    the
SLRA
.  He took into account the size of the Estate, at para. 14:

As a result of a concurrent claim brought against the estate by
    third parties, the value of the Canadian assets of the estate are reduced to
    about $1,300,000.00. Taking into account the assumed minimum value of
    $1,000,000.00 for the assets owned by the estate in Greece, I will proceed on
    the assumption that the total net value of the Respondent Estate for these
    purposes is $2,300,000.00.

[24]

The
    trial judge recognized that Rena came to Canada late in life to marry Gus,
    knowing that he had suffered from a debilitating stroke. He found, at para. 16,
    that: the obligation of the estate to support the spouse of the late Gus
    Sorkos trumps the right of the Testator to bequeath the residue of his estate
    to his siblings.

[25]

As
    a result, the trial judge reduced the wills lump sum payment to Rena of
    $250,000 to $150,000, but obliged the Estate to pay Rena $3,000 per month in
    dependants relief support. He required the Estate to provide security, at
    para. 18:

This spousal support to the Applicant is to be funded by the estate
    by the purchase of a lifetime annuity for the Applicant in the amount of
    $3,000.00 per month. The annuity will be owned by the Estate with a reversionary
    interest, if any, to the Estate upon the death of the Applicant.

C.

The Implications of the Fresh Evidence

[26]

At
    the oral hearing, this court permitted Rena and the Estate to file fresh
    evidence.  It shows that the Estates Greek properties ought to be valued at zero,
    not at the approximately $1 million dollars that the trial judge assumed in deciding
    Renas application.  Removing the farm and the two cottage properties from the
    Estate, as required by the Cowderoy judgment, reduced the Estates assets by
    $1.3 million.  In the factum on the motion to adduce fresh evidence, the Estate
    asserts that:

[O]ngoing expenses related to the Farm and the Cottage, for items
    such as insurance, utilities, property taxes and property maintenance, legal
    fees, as well as Ms. Sorkos ongoing interim support award of $3,000 per month,
    have reduced the Estates cash and liquid assets by about $235,000 (from
    approximately $950,000 to approximately $715,000).

[27]

Renas
    fresh evidence establishes that the cost of the annuity ordered by the trial
    judge is slightly more than $1 million dollars. The Estate Trustees updated
    quotation for the purchase price of a lifetime annuity to fund the support
    payment award of $3,000 per month, with indexation [at 2%] and without the
    purchase of a 10-year guarantee, is valued at $546,536.78 Without indexation, the
    cost would be $457,307.69.

[28]

As
    noted, the trial judge ordered that the transfer-related expenses of the farm
    and cottage properties be borne by the Estate.  The Estate Trustee presently estimates
    the transfer-related fees at about $50,000 or more, representing additional
    income tax liability accrued primarily with respect to the Farm since the
    filing of the Estates T1 Income Tax Return in 2009

[29]

Taking
    the financial information together, the Estate Trustee states that if the farm
    and cottage properties are transferred to the Cowderoy brothers, then the Estates
    liabilities will exceed its assets by about $500,000, making it impossible to provide
    Rena with the dependants relief support awarded by the trial judge.

[30]

This
    evidence was plainly not available to the trial judge. On the basis of
Sengmueller
    v. Sengmueller
(1994), 17 O.R. (3d) 208 (C.A.), it is admissible in this
    court.

D.

The Issues

[31]

The
    following issues emerge:

1.

Did the
    trial judges refusal to consolidate the Cowderoy action and Renas application
    for dependants relief under the
SLRA
lead to errors of law?

2.

Did the
    Trial judge err in ordering the Estate Trustee to convey the farm and cottage
    properties to the Cowderoys?

3.

Are the farm
    and cottage properties available to satisfy an order for dependants relief
    under the
SLRA
?

I address each issue in turn.

E.

Analysis

1.

Did the trial judges refusal
    to consolidate the Cowderoy action and Renas application for dependants
    relief under the
SLRA
lead to errors of law?

[32]

An
    exercise of a trial judges discretion to refuse to consolidate proceedings
    under rule 6.01 of the
Rules of Civil Procedure
attracts deference on
    appellate review, unless the trial judge makes a decision that is clearly
    wrong. The balance of these reasons lays out the interrelationship between the
    action and the application, and shows why the decision not to consolidate the
    trials led to errors of law. The trial judge did not conduct a proper analysis
    of the priority between the claims made by the Cowderoy brothers and Rena. 
    This failure was an error of law.

2.

Did the Trial judge err in
    ordering the Estate Trustee to convey the farm and cottage properties to the
    Cowderoys?

[33]

The
    contest in these appeals is between the Cowderoy brothers, who seek to uphold
    the trial judges order to the Estate to convey the farm and cottage properties
    to them, and Renas claim to dependants relief under the
SLRA
.

[34]

The
    trial judge found that there was sufficient evidence of the Breakfast Agreement,
    and part-performance, to justify specific performance of Guss agreement to bequeath
    the farm and cottage properties to them. The trial judges factual findings are
    entitled to deference and I see no basis on which to interfere with them.

[35]

The
    Estate Trustee argues that the trial judge was wrong to rely on the doctrine of
    proprietary estoppel to reach that result. That may be, but it is of no
    assistance to the Estate. His finding of part performance of the Breakfast
    Agreement was enough to warrant imposition of the remedy of specific
    performance.

[36]

However,
    in my view, the trial judge erred in requiring the Estate to convey the
    properties to the Cowderoys as a remedy for Guss failure to bequeath them as
    he had promised. He found a promise to bequeath, but turned it into an
    obligation to convey. The promise that the trial judge found to be enforceable
    was that Gus would bequeath the farm and cottage properties to the Cowderoys. 
    The trial judge ought to have ordered that the promise was to be enforced, and
    the bequest deemed to have been in Guss will.  Consequently, the properties
    are in the Estate, albeit now subject to the term that they are to go to the
    Cowderoys.

3.

Are the farm and cottage
    properties available to satisfy an order for dependants relief under the
SLRA
?

[37]

The
    Cowderoy brothers argue that they should take free of Renas claim under the
SLRA
because the trial judge ordered the Estate to convey the farm and cottage
    properties, recognizing them as creditors entitled to specific performance,
    while Renas claim was only against the net estate.

[38]

But
    the trial judge erred in characterizing them as creditors of the Estate. As I
    explained above, they were no more than beneficiaries by specific bequest, and
    their entitlement is subject to the application of the
SLRA
.

[39]

The
    trial judge properly instructed himself on the principles applicable to Renas
    application for dependants relief under the
SLRA
. He noted, at para.
    13:

In determining whether a deceased made adequate and proper
    provision for the support of a dependant, I must be guided by the statutory
    factors detailed in section 62(1) of the
SLRA.
In weighing these
    factors, I must not undertake a strictly needs-based economic analysis, as the
    deceased's moral duty towards his dependant is also a relevant consideration:
    see
Tataryn v. Tataryn Estate,
[1994] 2 S.C.R. 807 and
Cummings v.
    Cummings Estate
, [2004] O.J. No. 90 (ON CA) at para.40. I also remind
    myself that proper and adequate support should be measured over the course of
    the dependant's anticipated lifetime: see
LaPierre v. LaPierre Estate
,
    [2002] O.J. No. 1275 at para.25.

[40]

There
    are four problems with the trial judges application of the
SLRA
. First,
    the fresh evidence shows that the trial judge relied on a greatly overestimated
    value of the Estate when determining the quantum of dependants relief. Second,
    he disposed of the Estates most valuable assets in the farm and cottage
    properties before making the dependants relief order.

[41]

Third,
    the trial judge reduced the specific bequest to Rena from $250,000 to $150,000,
    without explanation.  A testators intentions are to be respected, and courts may
    interfere with provisions in a will only in restricted circumstances, none of
    which are readily apparent in this case.  In determining the amount and
    duration of support in a dependants relief claim, courts must consider the
    factors listed under s. 62(1) of the
SLRA
.  One of the factors listed
    is the dependants current assets and means.  Rather than reducing the bequest
    to Rena, the trial judge ought to have considered it when assessing the quantum
    of support that was reasonable on her dependants relief claim.  In this case,
    I would not vary the bequest made to Rena.

[42]

Fourth,
    the trial judge did not advert to s. 71 of the
SLRA
in his reasons in
    either the Cowderoy action or in Renas application. It provides:

71.
(a)     has, in his or her lifetime, in good faith
    and for valuable consideration, entered into a contract to devise or bequeath
    any property; and
(b)     has by his or her will devised or bequeathed
    that property in accordance with the provisions of the contract,
the property is not liable to the provisions of an order made
    under this Part except to the extent that the value of the property in the
    opinion of the court exceeds the consideration therefor.  R.S.O. 1990,
    c. S.26, s. 71.
[43]

The
    legislative history of s. 71 is discussed by Professor Albert H. Oosterhoff in
    his text,
Oosterhoff on Wills and Succession
, 7th ed. (Toronto:
    Carswell, 2011), at p. 13. The
SLRA,
which combined earlier
    legislation including the
Dependants Relief Act
, R.S.O. 1970, c. 126,
    came into force along with the
Family Law Reform Act, 1978
. Section 71
    was completely new in 1977.
[44]

In
    policy terms, s. 71 of the
SLRA
occupies a halfway house between two
    more extreme outcomes of the contest between the dependants relief applicant
    and the intended recipient of a bequest. The first is that dependants relief
    legislation should entirely override any contrary contractual obligations; this
    was the outcome in
Dillon v. Public Trustee of New Zealand
, [1941]
    A.C. 294 (P.C.). The second is that valid contracts cannot be overridden by the
    dependants relief legislation; this was the outcome in
Schaeffer v.
    Schuhmann
, [1972] A.C. 572 (P.C.).
[45]

The
    halfway house reached by s. 71 of the
SLRA
is that when a contract
    results in the transfer of property by will, dependants relief claims can attach
    to any value of the property in excess of the consideration given under the
    contract.
[46]

The
    trial judge found that Gus and the Cowderoys made an agreement that Gus would
    bequeath the properties to them. As I have explained, there is no basis for
    disturbing that finding. The bequest of the properties is deemed to have been
    made in Guss will. Consequently, on the trial judges findings, s. 71 ought to
    have been considered:  Gus entered into a contract to devise property and, on
    the basis that equity deems to be done that which ought to be done, he made the
    devise in accordance with the provisions of that contract.  The consequence of the
    trial judge not considering s. 71 in these circumstances, is that the Cowderoy
    brothers were left better off than if Gus had fulfilled his promise and
    bequeathed the farm and cottage properties under the will.
[47]

Given
    s.71, the trial judge ought to have considered whether there was any excess
    value in the farm and cottage properties over the consideration provided to Gus
    by the Cowderoy brothers.  That is, he was obliged to determine whether the
    value of the property in the opinion of the court exceeds the consideration
    therefor. The trial judge did not make that determination.
[48]

In
    his decision in Renas application, the trial judge found, at para. 14 that the
    value of the Estate was reduced to about $1.3 million because of the transfer
    of the farm and cottage properties. The trial judge did not value the
    consideration provided by the Cowderoy brothers for the farm and cottage
    properties.
[49]

In
    my view, the evidence given to support the
quantum meruit
claim,
    coupled with the parties submissions as to the value of the services provided
    by the Cowderoys, provide a sufficient proxy to conclude that the value of the
    farm and cottage properties exceeds the value of the work performed by the Cowderoy
    brothers.
[50]

The
    Cowderoy brothers made an alternative claim in the Statement of Claim for payment
    on a
quantum meruit
base for the work they did for Gus, but did not
    quantify it there. Their written submissions to the trial judge asserted that
    the plaintiffs had each spent a total of 10,000 hours working on the farm
    property, and that a fair and reasonable hourly rate would be $25.00. This would
    put the value of the work, at its highest, at $500,000, for a share of $250,000
    each.
[51]

The
    Estate took the same position as it did in its written submissions at trial:
    The Cowderoy brothers should be compensated for 14,000 hours of work multiplied
    by $5.55 (the average minimum wage from 1985-2003) or $77,000 each. In the
    alternative, the Estate Trustee submits in its factum that this court could
    award compensation in the amount of $250,000 each to the Cowderoy brothers as
    requested by them.
[52]

The
    difference between the value of the farm and cottage properties of $1.3 million
    and the highest possible
quantum meruit
claim of $500,000 would leave excess
    value, within the meaning of s. 71, of $800,000.
[53]

In
    conclusion, once the bequest is deemed to have been made, s. 71 of the
SLRA
ought to have been considered. It would be incongruous, and contrary to the
    purpose and intent of the
SLRA
, if the Cowderoy brothers were better
    off because of the testators failure to make the bequest of the properties, as
    he was obliged to do pursuant to the Breakfast Agreement, than they would be had
    he had kept his promise and made the bequest; since the value of the farm and
    cottage properties exceeds the value of the work performed by the Cowderoy
    brothers, as a bequest that excess value would have been amenable to a
    dependants relief order. This also disposes of the submission made by Renas counsel
    in oral argument that, because Gus had failed to bequeath the properties, s. 71
    does not apply, and the properties fall into the estate completely free of the
    claims of the Cowderoy brothers.
[54]

Rena
    argues that the trial judges refusal to consolidate the action and the
    application meant that her evidence about the relationship between Gus and the
    Cowderoys, and the work they did, was not heard. She wants, as her factum
    states, an opportunity to test the Cowderoys evidence in light of her
    position that there was no agreement between Gus and the Cowderoys. She was
    obviously not around when the 1985 Breakfast Meeting happened and for many
    years thereafter when part performance occurred. Her perspective was the same
    as that of the Estate Trustee. The expense of a full trial on all the merits
    could well deplete what is left of the Estates assets.
[55]

The
    respondents propose giving the Cowderoys, at most, the value of their
quantum
    meruit
claim at $500,000 in total, out of the assets of the Estate. However,
    such an award would fail to implement, so far as possible, the agreement that
    the Cowderoys would get the farm and cottage properties by bequest. Any
    difference between the amount required to secure Renas claim and the actual
    value of the properties should accrue to the Cowderoys and not to the Estate; that
    would be more consistent with s. 71 of the
SLRA
and with specific
    performance of the agreement to bequeath the properties to them.
[56]

Finally,
    I would dismiss the Cowderoys cross-appeal. The trial judge refused to enforce
    the promised bequest of $350,000 to each of the Cowderoy brothers on the basis
    that this promise lacked the necessary corroboration. This is a finding of
    fact and the Cowderoys have not shown that the trial judge made a palpable and
    overriding error.
F.

Remedy

[57]

It
    is open to this court, under s. 134 of the
Courts of Justice Act,
R.S.O.
    1990, c. C.43, to make any order that could have been made by the trial judge,
    order a new trial, or make any other order that the court considers just.
[58]

In
    light of the trial judges misapprehension as to the value of the Estates
    assets, by overstating the Greek assets, by excluding the farm and cottage
    properties in his analysis of the dependants relief claim, and by reducing the
    specific bequest of $250,000 to Rena, the trial judges determination of dependants
    relief cannot stand.  This court does not have the evidence necessary to make
    the determination of Renas dependants relief fairly.  I would therefor remit
    that matter to be decided afresh, in light of these reasons.  Further, and in
    any event, in light of the foregoing reasons, the farm and cottage properties
    may be used to secure any order for such relief. That said, I reach the
    conclusion that a new focussed trial is necessary quite reluctantly, since saving
    the Estate the expense of more legal proceedings would be in everyones best
    interests.
G.

Disposition
[59]

I
    would allow the appeal by the Estate Trustee in the Cowderoy action, set aside
    the judgment, and require the parties to file a draft judgment that conforms to
    these reasons.  I would set aside the judgment in Renas application, and remit
    it for a trial on the narrow issue of Renas entitlement to dependants relief,
    taking into account the value of the Estate including the farm and cottage
    properties, and determining the extent, if any, to which the properties are to
    be attached to secure such any dependants relief order. I would dismiss the
    cross-appeal by Paul and Mark Cowderoy.
[60]

Since
    the problems with this Estate were caused by the testator, the costs of the
    parties on the appeal are to be paid by the Estate:
Sawdon Estate v Sawdon
,
    2014 ONCA 101, 119 O.R. (3d) 81, at para. 86.
Released: September 3, 2014    (P.L.)
P. Lauwers
    J.A.
I
    agree R.A. Blair J.A.
I
    agree David Watt J.A.